SHORES, Justice.
Christopher S. Rickard sued Shoals Distributing, Inc., under Alabama Code 1975, § 25-5-11.1, alleging that it had fired him in retaliation for his filing a worker’s compensation claim. The trial court dismissed the plaintiffs complaint on the grounds that § 25-5-11.1 is invalid. Rickard appeals.
We reverse and remand on the authority of Blake v. Big B, Inc., 613 So.2d 1265 (Ala.1993), and Jones v. Lowe, 611 So.2d 345 (Ala.1992).
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.